Title: To Benjamin Franklin from Sarah Bache, [before 19 June 1784]
From: Bache, Sarah Franklin
To: Franklin, Benjamin



Honoured Sir
[before June 19, 1784]

This will be handed to you by Major Du Pontier, Aid of your Friend Baron Stuben’s, who I shall thank you for your attention to, we have found him a very amiable young Gentleman, he will tell you how the Children all look, and what a delightful retreat I have brought them to, till a few days ago I flattered myself you would have been with us on Schuilkill Banks this Summer, I shall in a few days write you a long letter, one to my Nephew and another to my Son they must now be contented with my Love at present, I have been very busy nursing little Richard who has been at the point of death but is now getting quite well and lovely came here but yesterday, and the Major has been polite enough tho going tomorow to come out to see us and take this, so that I could not request him to stay till I wrote all I have

to say, I beg therefore Temple will take this as an introduction of the Gentleman to him as well as to you as much as if I wrote. Mr B: is well I expect to see him at dinner.
I am as ever your dutiful and afectionate Daughter

S Bache

 
Addressed: Dr: Franklin / Passy / [Maj?] Depontiere
